Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	
Claims 85-86, 89-85, 137-138, 140 and 142 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. (USPGPub 2014/0079755) in view of Rudmik (“Using Preoperative SNOT-22 Score to Inform Patient Decision for Endoscopic Sinus Surgery” Laryngoscope, 07/2015, Vol. 7, pp 1517-1522).
Regarding claims 85, 91, 95 and 141, Eaton teaches providing a self-expanding (abstract) implant wherein the implant, based on the zero order release of Eaton [0115], drug amounts that can be released per day [0114] and the number of days over which the drug may be released [0091], may contain more than 5000 micrograms of mometasone furoate [0114] wherein the implant is described as being implanted near a paranasal sinus [0003] or within one or more sinus cavities or sinus regions including the nasal passage [0006] wherein this teaching is reasonably implicit of the middle meatus and have a zero order release for 12 weeks according to the data cited above.  Eaton fails to teach the use of two of the implants in conjunction with one another.  However, under normal circumstances due to biological symmetry, most humans have two middle meatuses wherein both could be subject to the same medical condition.  As such, the use of the medical devices to treat multiple meatuses in multiple patients or two meatuses in the same patient would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to attempt as a mere combination of prior art elements according to the same methods used to deploy a single device wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Eaton fails to teach wherein a SNOT test is performed before the implantation of the medical devices so as to determine if the patient is a candidate for a surgery wherein the implantation method using the sinus stents is used as an alternative and wherein the patient is found to be improved to a point such that at the end of a 12 week period following the implantation procedure the patient is no longer qualified for the surgical procedure that they would have been qualified for based on the SNOT test.  However, Rudmik teaches that it is known to use pre-operative SNOT scores to determine if a patient is a good candidate for endoscopic sinus surgery (see Conclusions) wherein the SNOT score is used as part of the analysis of a doctor wherein they commonly weigh factors including risk versus benefit, known alternatives  and respective costs (see Introduction) for the treatment of chronic sinusitis wherein ESS is one possible technique for treatment (see Objective) wherein it is noted that the purpose of the SNOT score to help achieve at least an MCID corresponding to a reduced SNOT score (see Results), wherein a low obtained SNOT score would disqualify a patient for surgery as described above. Based on the collective teachings of Rudmik and Eaton, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a SNOT score for a patient with sinusitis in order to determine if ESS was warranted as described by Eaton and thereafter to choose an alternative treatment technique based on factors such as risk versus reward, known alternatives and respective costs such as the technique provided by Eaton for treating sinusitis by implanting drug coated stents in the sinus cavities, wherein if the treatment were successful based on a post-treatment SNOT score as also provided by Rudmik a doctor could determine that a patient was no longer eligible for ESS considering the improvement provided to the patients quality of life as described by Rudmik and would be the presumed purpose of the invention of Eaton as an overview. It is further noted that SNOT scoring reads upon a measuring a reduction of symptoms.
	Regarding claim 86, given a known zero order release characteristic, cited dosages and length of time as cited above, Eaton teaches implants that read on the current claims.
	Regarding claim 89, Eaton further teaches treating chronic occlusions [0204].
	Regarding claim 90, although it is not stated by Eaton, but chronic sinus occlusions may exhibit all of the symptoms listed and would inherently by definition cause at least some nasal obstruction and difficulty breathing through nasal passages.  Further it should be noted that the currently claims do not actively claim treating the condition which requires implantation.  The current claims merely require that the products are “configured to fit” in given areas in order to treat a sinus condition but the implants are not actually placed in the currently claimed method.
	Regarding claims 92 and 94, Eaton teaches braided and helical structures for the implants (Fig. 22A-22L).
	Regarding claim 93, Eaton teaches wherein the implants may comprise tubular structures (Figs. 21A-Fig 22L).
	Regarding claims 137, 140 and 142, Eaton teaches providing a self-expanding (abstract) implant wherein the implant, based on the zero order release of Eaton [0115], drug amounts that can be released per day [0114] and the number of days over which the drug may be released [0091], may contain more than 5000 micrograms of mometasone furoate [0114] wherein the implant is shown to be configured to be placed in the middle meatus (Figs 6-7C) and have a zero order release. Eaton fails to teach the use of two of the implants in conjunction with one another.  However, under normal circumstances due to biological symmetry, most humans have two middle meatuses wherein both could be subject to the same medical condition.  As such, the use of the medical devices to treat multiple meatuses in multiple patients or two meatuses in the same patient would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to attempt as a mere combination of prior art elements according to the same methods used to deploy a single device wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further it is noted that because Eaton teaches that his invention may delivery anti-inflammatory medication to the sinuses [0005] making it a reasonable treatment for sinusitis (inflammation of the sinuses). Eaton fails to teach wherein a SNOT test is performed before the implantation of the medical devices so as to determine if the patient is a candidate for a surgery wherein the implantation method using the sinus stents is used as an alternative and wherein the patient is found to be improved to a point such that at the end of a 20 week period following the implantation procedure the patient is no longer qualified for the surgical procedure that they would have been qualified for based on the SNOT test.  However, Rudmik teaches that it is known to use pre-operative SNOT scores to determine if a patient is a good candidate for endoscopic sinus surgery (see Conclusions) wherein the SNOT score is used as part of the analysis of a doctor wherein they commonly weigh factors including risk versus benefit, known alternatives  and respective costs (see Introduction) for the treatment of chronic sinusitis wherein ESS is one possible technique for treatment (see Objective) wherein it is noted that the purpose of the SNOT score to help achieve at least an MCID corresponding to a reduced SNOT score (see Results), wherein a low obtained SNOT score would disqualify a patient for surgery as described above. Based on the collective teachings of Rudmik and Eaton, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a SNOT score for a patient with sinusitis in order to determine if ESS was warranted as described by Eaton and thereafter to choose an alternative treatment technique based on factors such as risk versus reward, known alternatives and respective costs such as the technique provided by Eaton for treating sinusitis by implanting drug coated stents in the sinus cavities, wherein if the treatment were successful based on a post-treatment SNOT score as also provided by Rudmik a doctor could determine that a patient was no longer eligible for ESS considering the improvement provided to the patients quality of life as described by Rudmik and would be the presumed purpose of the invention of Eaton as an overview. Further it is noted that the use of the SNOT scoring reads upon measuring a reduction in symptoms.
	Regarding claim 138, given a known zero order release characteristic, cited dosages and length of time as cited above, Eaton teaches implants that read on the current claims.
Claims 139 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. (USPGPub 2014/0079755) as applied to claims 85-86, 89-85, 137-138, 140 and 142 above, and further in view of Rudmik (“Using Preoperative SNOT-22 Score to Inform Patient Decision for Endoscopic Sinus Surgery” Laryngoscope, 07/2015, Vol. 7, pp 1517-1522).
	Regarding claims 139, Eaton teaches providing a self-expanding (abstract) implant wherein the implant, based on the zero order release of Eaton [0115], drug amounts that can be released per day [0114] and the number of days over which the drug may be released [0091], may contain more than 5000 micrograms of mometasone furoate [0114] wherein the implant is shown to be configured to be placed in the middle meatus (Figs 6-7C) and have a zero order release for 12 weeks according to the data cited above.  Eaton fails to teach the use of two of the implants in conjunction with one another.  However, under normal circumstances due to biological symmetry, most humans have two middle meatuses wherein both could be subject to the same medical condition.  As such, the use of the medical devices to treat multiple meatuses in multiple patients or two meatuses in the same patient would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to attempt as a mere combination of prior art elements according to the same methods used to deploy a single device wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further it is noted that because Eaton teaches that his invention may delivery anti-inflammatory medication to the sinuses [0005] making it a reasonable treatment for sinusitis (inflammation of the sinuses). Eaton fails to teach wherein a SNOT test is performed before the implantation of the medical devices so as to determine if the patient is a candidate for a surgery wherein the implantation method using the sinus stents is used as an alternative and wherein the patient is found to be improved to a point such that at the end of a 20 week period following the implantation procedure the patient is no longer qualified for the surgical procedure that they would have been qualified for based on the SNOT test.  However, Rudmik teaches that it is known to use pre-operative SNOT scores to determine if a patient is a good candidate for endoscopic sinus surgery (see Conclusions) wherein the SNOT score is used as part of the analysis of a doctor wherein they commonly weigh factors including risk versus benefit, known alternatives  and respective costs (see Introduction) for the treatment of chronic sinusitis wherein ESS is one possible technique for treatment (see Objective) wherein it is noted that the purpose of the SNOT score to help achieve at least an MCID corresponding to a reduced SNOT score (see Results), wherein a low obtained SNOT score would disqualify a patient for surgery as described above. Based on the collective teachings of Rudmik and Eaton, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a SNOT score for a patient with sinusitis in order to determine if ESS was warranted as described by Eaton and thereafter to choose an alternative treatment technique based on factors such as risk versus reward, known alternatives and respective costs such as the technique provided by Eaton for treating sinusitis by implanting drug coated stents in the sinus cavities, wherein if the treatment were successful based on a post-treatment SNOT score as also provided by Rudmik a doctor could determine that a patient was no longer eligible for ESS considering the improvement provided to the patients quality of life as described by Rudmik and would be the presumed purpose of the invention of Eaton as an overview.
Response to Arguments
	 With regards to the applicants’ arguments, the examiner acknowledges that the figure cited in the previous action did not show actual placement in the middle meatus in the Eaton reference.  However, as cited in the action above, Eaton explicitly states that his device is intended for nasal cavities in general, including the paranasal sinus and the nasal passage and areas “near” the paranasal sinuses.  This is reasonably implicit of the middle meatus.
	With regards to the applicants’ arguments relating to “zero-order release”, zero-order release is known in the art as a constant rate of release.  In [0115] as cited by the examiner above, Eaton explicitly states “drugs may be released at a constant rate from the device…”.  As such Eaton teaches zero order release.  It is this point the applicant must address. It is insufficient to overcome a prima facie case of obviousness to argue against exemplary embodiments of Eaton that were not cited by the examiner as supportive of zero order release.
	With regards to the applicants arguments relating to bilateral placement the applicant primarily argues that the middle meatus placement is not explicitly taught by Eaton, wherein the examiner agreed in the arguments above.  However, Eaton does reasonably imply that placement in the middle meatus would be suitable.  Further the applicant seems to imply that the examiners reasoning for stating that one of ordinary skill in the art would perform a bilateral placement was be it was possible and “could have been” done.  However, the motivation for performing bilateral treatment would reasonably be the same as for treating one area said motivation being that the area was affected and it was determined that it was in need of treatment. As such there is not an additional motivation that is distinct from the first. The applicant may reasonably overcome the rejection by clearly demonstrating an unexpected result arising from bilateral treatment but this has not been shown currently.
	As relates to the use of 5000 micrograms of MF, the examiner acknowledges that the prior art does not state the amount of mometasone furoate as being provided in such amounts, but the examiner reasonably provided citations and reasoning as to show that this limitation is taught by the prior art. The examiner clearly cited three paragraphs [0091][0114][[0115]. [0091] teaches that release may take place over a period of “about 120 days”. [0114] teaches that release rates may be “about 500 micrograms or less per day”. [0115] teaches that the release rate may be constant.  Given an implant that releases 500  micrograms of a drug per day in a constant manner for 120 days, it is implicit that the amount of drug originally present may be over 5000 micrograms of MF.
	With regards to claims 137-138, 140 and 142, the applicant argues that the use of SNOT scoring “says nothing about using other {non-surgical) treatments to reduce SNOT scores so as to avoid surgery”.  However, this point is irrelevant because such non-surgical treatment use is not claimed. Further the use of treatment by Eaton alone is clearly done to improve the conditions of a patient and not to worsen them.  Further it is noted that if the same patient were treated using the methods of Eaton, the outcome should be the same as in the current application or at obvious variant thereof based on the level of drug delivered given that Eaton teaches implanting plural devices that can be placed in the same areas claimed that deliver the same amount of drug at the same rate.  Further this outcome would occur in the same timeframe as the current invention and a patient would or would not be a candidate for surgery over the same timeframe if the same determination of what constitutes a need for surgery was applied.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717